Pish, P. J.
Where, in an action of trover and bail, the property sought to be recovered is described as “ a certain watermelon, imperial species, dark colored, faint white striped, weight 67 pounds, of the value of fifty cents,” the description is sufficient to identify the property, and the petition is not demurrable for insufficiency of the description of the property alleged to have been converted. Farmers Alliance Warehouse Co. v. McElhannon, 98 Ga. 394 ; 6 Enc. Pl. & Pr. 653, and cases cited in note 1.

Judgment reversed.


All the Justices concur.